IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 73 WM 2021
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
KEITH CHRISTOPHER GIRVAN,                      :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.